Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 1 of 48 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

  ALLSTATE INSURANCE COMPANY,
  an Illinois corporation; ALLSTATE FIRE
  AND CASUALTY INSURANCE COMPANY,
  an Illinois corporation; ALLSTATE INDEMNITY
  COMPANY, an Illinois corporation; and
  ALLSTATE PROPERTY AND CASUALTY
  INSURANCE COMPANY, an Illinois
  corporation,

         Plaintiffs,

  v.                                                    Case No. _____________________

  AUTO GLASS AMERICA, LLC,
  a Florida limited liability company, and
  CHARLES ISALY, a citizen of Arizona,

         Defendants.
                                                        /

                                          COMPLAINT

         Plaintiffs, Allstate Insurance Company, an Illinois corporation (“Allstate Insurance”),

  Allstate Fire and Casualty Insurance Company, an Illinois corporation (“Allstate Fire”),

  Allstate Indemnity Company, an Illinois corporation (“Allstate Indemnity”), and Allstate

  Property and Casualty Insurance Company, an Illinois corporation (“Allstate P&C”) (all

  Plaintiffs may be collectively referred to herein as “Plaintiffs” or “Allstate”), hereby sue

  Defendants, Auto Glass America, LLC, a Florida limited liability company (“AGA”), and

  Charles Isaly (“Isaly”), a citizen of Arizona, and allege:
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 2 of 48 PageID 2




     I.        INTRODUCTION

          1.     This action arises out of an extensive and complex scheme devised and

  executed by Defendants AGA and Isaly to pressure Allstate’s insureds into hiring AGA for

  windshield replacements, obtain assignments of benefits from the insureds, submit invoices

  to Allstate for excessive and unreasonable amounts, and file over 1,400 lawsuits for recovery

  of the excessive and unreasonable amounts, all in an effort to unlawfully obtain payment for

  its excessive and unreasonable charges from Allstate.

          2.     Specifically, and as more fully described herein, Defendants’ scheme was

  aimed at obtaining payment from Allstate for windshield replacements that were performed

  by AGA as a result of inducing Allstate’s insureds to authorize said windshield replacements

  through high pressure sales tactics, omissions, and misrepresentations, and in violation of

  Chapters 501 and 559 of the Florida Statutes and 16 C.F.R. §§429.0-429.3, with knowledge

  that AGA’s charges for said windshield replacements would greatly exceed the competitive

  and prevailing market rates for same and that Allstate was not required under the terms of its

  automobile policies to pay such inflated amounts. The owner and sole member of AGA is

  the scheme’s mastermind, Isaly.

          3.     AGA solicits customers in parking lots and businesses, and by going door-to-

  door in residential neighborhoods. AGA uses high pressure sales tactics, omissions, and

  misrepresentations to solicit the customers, including Allstate’s insureds, and convince them

  to hire AGA without first notifying their insurers. This deprives Allstate’s insureds of having

  the option to obtain warranties of workmanship from Allstate, which are available when




                                                2
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 3 of 48 PageID 3




  insureds use auto glass vendors who participate in and comply with the requirements of

  Allstate’s network of vendors.

         4.      AGA takes advantage of the fact that insureds with comprehensive coverage

  are entitled, under Florida law, to insurance coverage for damaged windshields with no

  deductible. Thus, insureds with comprehensive coverage have no incentive to ensure that the

  prices offered by AGA are fair. Indeed, AGA does not even disclose its prices to Allstate’s

  insureds, choosing instead to submit invoices with arbitrary, inflated, and non-market rates

  only to Allstate after the work has been done.

         5.      AGA obtains assignments of benefits from Allstate’s insureds, often without

  informing the insureds what they are signing. These assignments of benefits purport to allow

  AGA to seek payment for windshield replacements directly from Allstate and then file

  lawsuits against Allstate if full payments are not made.

         6.      AGA is aware that Allstate’s policies include the right to inspect and the

  option to itself repair or replace. AGA is also aware of Allstate’s payment rates, both for

  repairs and replacements, and that some windshield damage can be safely and appropriately

  repaired, not replaced. Despite this knowledge, AGA as a matter of policy and practice does

  not inform Allstate that it is replacing windshields for Allstate’s insureds, and AGA always

  replaces windshields instead of making repairs, no matter how minor the damage. Often, the

  first time that Allstate learns that AGA has replaced an insured’s windshield is when AGA

  submits an invoice to Allstate for payment, the amount of which is two or three times higher

  than Allstate would have paid if it had done the work itself.




                                                   3
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 4 of 48 PageID 4




         7.      When Allstate pays to AGA amounts equal to or exceeding the competitive

  and prevailing market rates for windshield replacements, but less than the full amounts of

  AGA’s invoices, AGA files lawsuits against Allstate in small claims courts to recover the

  remaining amounts of its exorbitant prices. These lawsuits name Allstate’s insureds as

  assignors without the insureds’ knowledge or consent. Under Florida law, when using an

  assignment of benefits to file a lawsuit against an insurer, a vendor plaintiff can recover its

  attorneys’ fees if it prevails on any part of the claim, but the insurer cannot recover its

  attorneys’ fees if it prevails. Since January 1, 2015, AGA has filed over 1,400 lawsuits

  against Allstate as part of its greedy scheme to extract as much money as possible from

  Allstate for windshield replacements that were performed without notice to Allstate after

  inducing Allstate’s insureds to hire AGA to perform windshield replacements through

  unlawful and inequitable conduct.

         8.      The average amount of AGA’s invoices to Allstate between January 1, 2015,

  and September 30, 2018, is approximately $900.00, whereas the average amount submitted

  during that time frame by all other glass vendors in Florida is $350.00. Further, all of AGA’s

  invoices are for windshield replacements, when at least some of the damaged windshields

  could have been properly and safely repaired at a much lower cost.

         9.      Though the inflated amounts in each invoice submitted by AGA are not

  enormous numbers, as they are typically in the range of several hundred dollars,

  cumulatively they equal a shocking amount. The current amount of overages that AGA is

  seeking from Allstate exceeds $200,000. Further, because of AGA’s scheme, Allstate has




                                                4
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 5 of 48 PageID 5




  incurred litigation costs and fees in 2017 and 2018 alone exceeding $400,000. Thus, the

  effect of AGA’s unlawful and inequitable conduct is substantial.

     II.         PARTIES

           10.     Allstate Insurance is an Illinois corporation with its principal place of business

  in Northbrook, Illinois, and is authorized to do business in the State of Florida.

           11.     Allstate Fire is an Illinois corporation with its principal place of business in

  Northbrook, Illinois, and is authorized to do business in the State of Florida.

           12.     Allstate Indemnity is an Illinois corporation with its principal place of

  business in Northbrook, Illinois, and is authorized to do business in the State of Florida.

           13.     Allstate P&C is an Illinois corporation with its principal place of business in

  Northbrook, Illinois, and is authorized to do business in the State of Florida.

           14.     Allstate Insurance, Allstate Fire, Allstate Indemnity, and Allstate P&C are

  insurers and they each offer a wide range of types of insurance in Florida, including

  automobile insurance.

           15.     AGA is a Florida limited liability company which does business in Orange

  County, Florida.

           16.     As part of its business, AGA replaces windshields on automobiles in Florida

  and has and continues to replace windshields on vehicles owned by Allstate insureds, for

  which Allstate has paid and continues to pay insurance benefits.

           17.     Isaly is the sole member and owner of AGA, and he is domiciled in and a

  citizen of Arizona.




                                                   5
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 6 of 48 PageID 6




            18.     Isaly controls AGA and formulates and enforces the policies and practices of

  AGA, including those that are the subject of this Complaint.

            19.     Isaly incorporated AGA in November 2012, and at all times since has been in

  control of the company.

            20.     Isaly is in regular communication with and/or controls the acts and practices

  of AGA’s managers, salespeople, windshield replacement technicians who perform

  replacements of windshields, and other AGA employees.

     III.         JURISDICTION/VENUE

            21.     This Court has jurisdiction over the subject matter of this action under 28

  U.S.C. §1332(a)(1) because the matter in controversy for each Plaintiff exceeds the sum or

  value of $75,000, exclusive of interest and costs, and is between citizens of different states.

            22.     In this action, Plaintiffs seek recovery of payments made to AGA in the past

  four (4) years. The amounts of these payments exceed $75,000 for each of the Plaintiffs.

            23.     Allstate also seeks declarations regarding its payment obligations for claims

  that exceed the amounts that Allstate pays to other non-network glass vendors, and/or which

  were induced by AGA’s deceptive, unfair, and unconscionable conduct and by AGA’s

  violation of Florida’s Motor Vehicle Repair Act, the Home Solicitation Sales Act, and the

  FTC’s rule Concerning Cooling-off Period for Sales Made at Homes or at Certain Other

  Locations.

            24.     Recovery of payments and declaratory relief as requested herein will continue

  to accrue with regard to additional claims that will be made during the course of this action,

  which Allstate reasonably anticipates to accrue at the same pace.




                                                  6
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 7 of 48 PageID 7




           25.    This court has personal jurisdiction over AGA under Rule 4 of the Federal

  Rules of Civil Procedure and the provisions of Fla. Stat. §48.193 because:

                  a.      AGA is a citizen of Florida;

                  b.      AGA operates, conducts, engages in, and carries on a business or

  business venue in this state, which business has at least one office in this state;

                  c.      AGA has committed tortious acts in Florida, as further set forth below;

  and

                  d.      AGA purports to offer lifetime warranties for the work it performs in

  Florida.

           26.    This Court has personal jurisdiction over Isaly under Rule 4 of the Federal

  Rules of Civil Procedure and the provisions of Fla. Stat. § 48.193, because:

                  a.      Isaly operates, conducts, engages in, and carries on a business or

  business venture in this state (AGA), which business has at least one office in this state;

                  b.      Isaly has committed tortious acts within Florida, as further set forth

  below;

                  c.      Isaly, through AGA, purports to offer lifetime warranties for the work

  AGA performs in Florida.

           27.    Defendants have purposely availed themselves of the privilege of conducting

  business in this District and within the State of Florida, and are engaged in substantial and

  not isolated activity within this state.

           28.    Under the direction and control of Isaly, AGA has filed thousands of lawsuits

  against Allstate and other insurers in Florida state courts.




                                                  7
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 8 of 48 PageID 8




           29.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

  substantial part of the events giving rise to this dispute occurred within this District.

     IV.         COMPREHENSIVE COVERAGE FOR WINDSHIELD CLAIMS UNDER
                 FLORIDA LAW

           30.     Florida law provides for both mandatory and optional automobile insurance

  coverages.

           31.     One of the optional coverages provided to Allstate insureds under automobile

  policies is comprehensive coverage.

           32.     In general, comprehensive coverage covers damage to vehicles insured under

  a policy where the damage is caused other than by a motor vehicle collision and regardless of

  fault, subject to specified exclusions and limits of liability as set forth in the applicable

  insurance policy.

           33.     A common claim arising under comprehensive coverage is a claim for

  windshield damage.

           34.     Florida Statute §627.7288 prohibits, as a matter of law, an insurer from

  collecting a deductible for windshield damage claims for comprehensive coverage:

           627.7288       Comprehensive coverage; deductible not to apply to motor
                          vehicle glass

           The deductible provision of any policy of motor vehicle insurance, delivered
           or issued in this state by an authorized insurer, providing comprehensive
           coverage or combined additional coverage shall not be applicable to damage
           to the windshield of any motor vehicle covered under such policy.

  Fla. Stat. §627.7288 (1997).

           35.     AGA has improperly used this law as the basis for its scheme to improperly

  solicit Allstate insureds as customers, deprive Allstate of its policy rights, and to force



                                                   8
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 9 of 48 PageID 9




  Allstate to pay inflated, arbitrary, and non-competitive rates for insurance claims of

  windshield damage.

     V.           THE MARKET FOR WINDSHIELD REPLACEMENT AND REPAIR

            36.     The need to repair or replace a windshield typically arises when a rock or

  other object causes damage to a windshield. The extent of damage to the windshield dictates

  the type of work that is necessary to address the damage: a small chip or crack can typically

  be repaired by use of a resin injected into the chip or crack, cured, and sealed in an entirely

  satisfactory manner for a charge that is in the range of $59-$65, while more extensive

  damage may require replacement of the windshield at a much higher charge.

            37.     Generally, with regard to windshield claims submitted to Allstate in Florida,

  glass vendors perform repairs instead of replacements approximately 20% of the time.

            38.     AGA, however, does not perform any repairs. Instead, it elects to replace

  windshields at an average charge to Allstate of over $900.00 rather than make any repairs at

  a lower cost.

            39.     Windshields in newer vehicles are equipped with safety features and sensors

  that require a vehicle’s computer system to be recalibrated upon replacement of the

  windshield.

            40.     Depending on the vehicle, the cost of this recalibration can range from $300 to

  $3,000.

            41.     AGA does not have the equipment to recalibrate a vehicle’s computer

  systems, and so its customers are required to obtain that service elsewhere, at a cost that is in




                                                   9
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 10 of 48 PageID 10




   addition to AGA’s charges for the windshield replacement. These additional charges are also

   covered by Allstate’s automobile policies if comprehensive coverage is chosen by an insured.

            42.     AGA’s refusal to make repairs where appropriate has resulted in excessive

   payments by Allstate for work that was not necessary, particularly when recalibration was

   required.

      VI.         ALLSTATE’S POLICY LANGUAGE REGARDING WINDSHIELD DAMAGE

            43.     If selected   by an     insured,   Allstate’s   automobile policies   provide

   comprehensive coverage, which since 2013 has provided substantially as follows:

            Auto Comprehensive Insurance Coverage HH

            If a premium is shown on the Policy Declarations for Auto Comprehensive
            Insurance, we will pay for direct and accidental loss to the insured auto or a
            non-owned auto not caused by collision. Loss caused by missiles, falling
            objects, fire, theft or larceny, explosion, earthquake, windstorm, hail, water,
            flood, malicious mischief or vandalism, and riot or civil commotion is
            covered. Glass breakage, whether or not caused by collision, and collision
            with a bird or animal is covered.

            The deductible amount will not be subtracted from the loss payment for loss
            to the windshield of the insured auto or a non-owned auto.

                                          * * *
            Payment Of Loss By Us
            We may pay for the loss in money, or may repair or replace the damaged or
            stolen property. We may, at any time before the loss is paid or the property is
            replaced, return at our own expense any stolen property, either to you or at
            our option to the address shown on the Policy Declarations, with payment for
            any resulting damage. We may take all or part of the property at the agreed or
            appraised value. We may settle any claim or loss either with you or the owner
            of the property.

            Right to Appraisal
            Both you and we have a right to demand an appraisal of the loss. Each will
            appoint and pay a competent and disinterested appraiser and will equally share
            other appraisal expenses. The appraisers, or a judge of a court of record, will
            select an umpire to decide any differences. Each appraiser will state



                                                  10
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 11 of 48 PageID 11




          separately the actual cash value and the amount of loss. An award in writing
          by any two appraisers will determine the loss amount payable.

          Limits Of Liability
          Our limit of liability is the least of:
          1. The actual cash value of the property at the time of the loss, which may
             include a deduction for depreciation;
          2. The cost to repair or replace, as determined by us, the property or part to
             its physical condition at the time of loss using parts produced by or for the
             vehicle’s manufacturer, or parts from other sources, including, but not
             limited to, non-original equipment manufacturers, subject to applicable
             state laws and regulations; or
          3. $500, if the loss is to a covered trailer not described on the Policy
             Declarations.
                                                * * *

          What to Do If There Is A Loss
          1. If coverage is provided to any person under this policy and that person has
             an accident involving a motor vehicle, we or an authorized agent of ours
             must be informed as soon as possible of all details. As soon as possible,
             any person making a claim must give us written proof of loss, including
             all details we may need to determine the amounts payable, if any.
                                            * * *
          4. You must allow us to inspect the damaged property.

          44.     Of particular relevance to this lawsuit, Allstate has the right under the terms of

   its automobile policies to inspect a damaged windshield, to demand an appraisal of the loss,

   and to exercise its option to pay windshield claims with money or itself repair or replace

   damaged windshields.

      VII.      ALLSTATE’S NETWORK OF GLASS VENDORS

          45.     As a service to its insureds and in an effort to control costs, Allstate has

   created a network of glass vendors that have agreed to certain requirements, including the

   performance of background checks on employees, superior workmanship, full compliance

   with all state and local laws and regulations, and the charging of reasonable market rates.




                                                 11
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 12 of 48 PageID 12




           46.     Though insureds can use any glass vendor of their choosing, including those

   not participating in Allstate’s network, if a network vendor is chosen Allstate provides a

   customer guarantee of workmanship for the work performed by the network vendor.

           47.     Allstate’s guarantee of workmanship is an important and meaningful benefit

   provided by Allstate to its insureds.

       VIII.     ALLSTATE’S HANDLING OF WINDSHIELD CLAIMS

           48.     In connection with a typical claim for windshield damage by an Allstate

   insured, the windshield repair or replacement process begins with the insured submitting a

   notice of loss to Allstate.

           49.     An insured can submit a notice of loss to Allstate for windshield damage by

   telephone or via the internet.

           50.     A notice of loss to Allstate prior to any windshield repair or replacement is

   necessary so that Allstate has an opportunity to exercise its right to inspect the damaged

   windshield to assess the extent of the damage and determine whether it can be properly and

   safely repaired or whether replacement is needed.

           51.     A notice of loss to Allstate prior to any windshield repair or replacement is

   also necessary so that Allstate can determine whether to itself repair or replace a damaged

   windshield.

           52.     Upon submission of a claim for windshield damage, an insured is given the

   option of using an auto glass company of his or her choice or one that participates in

   Allstate’s network for which a guarantee of workmanship would be given.




                                                12
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 13 of 48 PageID 13




          53.     If the insured chooses to use an auto glass company that is within Allstate’s

   participating network, Allstate makes arrangements for that company to make the necessary

   repair or replacement.

          54.     If the insured chooses to use an auto glass company that is not within

   Allstate’s participating network, Allstate contacts the chosen company to discuss the work to

   be completed and to notify the chosen company of the amounts that Allstate will pay, under

   the insured’s automobile policy, for the work. If the auto glass company is not willing to

   accept the amounts payable under the automobile policy, then Allstate conveys that

   information to the insured and notifies the insured that he or she may be responsible for any

   overage amounts charged by the chosen auto glass company.

          55.     If Allstate is unable to reach agreement with the insured and/or the chosen

   auto glass company regarding payment to be made under Allstate’s automobile policy, then

   Allstate has the right under the automobile policy to demand an appraisal.

          56.     Under the appraisal process contractually set out in Allstate’s automobile

   policy, both Allstate and the insured will appoint and pay a competent and disinterested

   appraiser and will equally share the appraisal expenses. If the selected appraisers cannot

   agree on the actual cash value and the amount of loss, then the selected appraisers or a judge

   of a court of record will select an umpire to decide the difference. An award in writing by

   any two of the three will determine the loss amount payable.

          57.     In 2013, Allstate notified AGA of Allstate’s rights under its automobile

   policies and its procedures for processing windshield claims.




                                                13
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 14 of 48 PageID 14




            58.     Also, as a result of the numerous (over 1,400) lawsuits filed against Allstate

   by AGA since January 1, 2015, AGA has become well-familiar with the terms of Allstate’s

   automobile policies and Allstate’s practices for processing windshield claims.

            59.     As shown below, AGA has devised a scheme to deprive Allstate of its

   contractual rights to an inspection, to demand an appraisal, and to exercise its option to repair

   or replace. This scheme is intended to force Allstate to pay AGA inflated, arbitrary, and non-

   competitive rates for insurance claims of windshield damage.

      IX.         AGA’S SCHEME TO OBTAIN PAYMENT FOR NON-MARKET RATES

            A. AGA’s Advertising and Solicitation of Business

            60.     AGA maintains a website and runs advertisements which market its

   windshield replacement services. These advertisements, in part, state that AGA will replace

   windshields for free, will buy back old windshields for up to $100, and will provide to

   customers two $50 discount cards from restaurant.com.                  AGA has made similar

   representations directly to customers including Allstate’s insureds.

            61.     AGA has also offered other incentives to customers, such as a “Pick 5” card.

            62.     However, the damaged windshields seldom, if ever, have any commercial

   value that exceed the cost of disposal, and in reality AGA rarely, if ever, pays more than $25

   to a customer for a damaged windshield.

            63.     AGA also has failed to provide all Allstate insureds with the two promised

   $50 discount cards to restaurant.com.          Even those that receive discount cards to

   restaurant.com are often disappointed with the cards, as their terms make them difficult to

   use.




                                                  14
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 15 of 48 PageID 15




          64.     Other discounts and incentives may also have been offered by AGA to

   customers.

          65.     AGA’s website also advertises that it uses only Original Equipment

   Manufacturer (“OEM”) glass, but this does not appear to be true because AGA’s invoices to

   Allstate are generally for non-OEM glass.

          66.     In addition to its website and other advertisements, AGA solicits customers by

   using “harvesters” that approach potential customers in parking lots, at their places of

   employment, at other businesses, and by going door-to-door in neighborhoods.

          67.     The harvesters inform potential customers of windshield damage to their

   vehicles, and after confirming that the customers have comprehensive automobile insurance

   use high pressure sales tactics to convince the potential customers to hire AGA to replace

   their windshields.

          68.     The harvesters do not themselves replace windshields. Rather, AGA uses

   other independent contractors to do that work.

          69.     AGA does not do a significant amount of work for customers who do not have

   comprehensive coverage. But when AGA does do such work, it charges far less to those

   without insurance coverage than to those who have coverage.

          B. AGA’s Misrepresentations and Omissions to Allstate’s Insureds

          70.     Having solicited customers through its advertising and promises of payment

   and other incentives, AGA proceeds to seal the deal by knowingly misleading and making

   misrepresentations and omissions to its potential customers including Allstate’s insureds.




                                                 15
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 16 of 48 PageID 16




          71.     AGA representatives tell Allstate insureds that AGA will submit its invoices

   for windshield replacement directly to Allstate and that the insureds will not be responsible

   for any of the cost. Allstate’s insureds are left with the false impression that AGA works

   closely with Allstate and that Allstate approves of and authorizes AGA’s work and its

   pricing.

          72.     Some Allstate insureds have been told by AGA representatives that repairs

   cannot safely and properly be made, even if the windshield damage is minor, and AGA has

   gone so far as to tell insureds that Allstate prefers replacement over repair for all windshield

   damages. Both of those statements are blatantly untrue and are known to be false by the

   AGA representatives that made them.

          73.     In addition to these affirmative misrepresentations, AGA fails to provide

   necessary information to Allstate’s insureds, leaving Allstate’s insureds with incorrect

   impressions, thus preventing Allstate’s insureds from being able to make informed decisions

   as to whether and how to proceed with repair or replacement of their windshields.

          74.     AGA does not inform Allstate’s insureds that Allstate’s automobile policies

   give Allstate the right to inspect the windshield damage, to demand an appraisal, or to

   exercise Allstate’s option to repair or replace the damaged windshield.

          75.     AGA does not tell Allstate’s insureds what Allstate’s claims processes are,

   even though it knows what they are, or the need for the insureds to submit claims prior to

   commencement of work. Rather, AGA leads Allstate’s insureds to believe that there is

   nothing they need to do to obtain insurance coverage for windshield replacements.




                                                 16
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 17 of 48 PageID 17




          76.     AGA also does not tell Allstate’s insureds that Allstate offers a guarantee of

   workmanship for work done by glass vendors participating in Allstate’s network, and that the

   guarantee will not be available for work done by AGA since AGA has chosen not to

   participate in Allstate’s network and comply with the requirements for same.

          77.     With full knowledge of Allstate’s calculation of benefits under its automobile

   policies for windshield replacements, AGA fails to inform Allstate’s insureds that Allstate

   will not be agreeable to AGA’s inflated charges.        In fact, AGA does not provide any

   information to Allstate’s insureds regarding the prices it will charge Allstate, as such a

   disclosure might raise questions regarding insurance coverage for the clearly excessive

   amounts.

          78.     AGA does not disclose to Allstate’s insureds that its prices are much higher

   than the competitive and prevailing market rates.

          79.     In fact, AGA knows that the market rates that Allstate is willing to pay are far

   lower than AGA’s inflated rates, and AGA performs the work with the intention to coerce

   Allstate to pay those inflated claims by expensive lawsuits that cost far more to defend than

   the amounts at issue.

          80.     AGA also does not inform Allstate’s insureds that AGA intends to file a

   lawsuit against Allstate as assignee of the insureds to recover AGA’s inflated charges.

          81.     In addition, AGA also fails to mention to Allstate’s insureds that it has filed

   thousands of lawsuits against Allstate and other insurers to recover payment of its exorbitant

   charges.




                                                 17
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 18 of 48 PageID 18




          82.    Finally, AGA does not disclose to Allstate’s insureds that Allstate is unaware

   of AGA’s intention to replace insureds’ windshields and would not discover the transactions

   until AGA submits invoices after completion of the work.

          C. AGA’s Coercion of Assignments of Benefits from Insureds

          83.    In connection with replacement of a windshield for an Allstate insured, AGA

   obtains a signature from the insured on a Work Order that has the following or similar

   language:

          I hereby assign any and all insurance rights, benefits, and proceeds under the
          above referenced policy to my repair facility Auto Glass America LLC. I
          hereby authorize direct payment of any benefits be made to my repair facility
          Auto Glass America LLC, as consideration for the repair or replacement of
          glass on my automobile. In this regard, I waive my privacy rights. If glass
          coverage is included [in my] insurance policy I will not be responsible for any
          costs not covered by my policy. PLEASE READ CAREFULLY, CHECK
          ONE OF THE STATEMENTS BELOW AND SIGN:

          I UNDERSTAND THAT, UNDER STATE LAW, I AM ENTITLED TO A
          WRITTEN ESTIMATE IF MY FINAL BILL WILL EXCEED $100.
                    I REQUEST A WRITTEN ESTIMATE.
                    I DO NOT REQUEST A WRITTEN ESTIMATE AS
                    LONG AS THE REPAIR COSTS DO NOT EXCEED $
                    The shop may not exceed this amount without my written or
                    oral approval.
             **     I DO NOT REQUEST A WRITTEN ESTIMATE. Unless
                    otherwise indicated.

          INSPECTED AND APPROVED.

          84.    Many times, Allstate’s insureds either are not told what their signatures are

   for, or are falsely led to believe that their signatures simply authorize the work or confirm

   that the work was completed.




                                                18
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 19 of 48 PageID 19




           85.     The above language includes an assignment of benefits, which purports to

   assign to AGA the insured’s right to receive payment and to file lawsuits under the insured’s

   insurance policy for windshield repair or replacement.

           86.     The obtaining of an assignment of benefits without notice to Allstate and in

   connection with the performance of unnecessary or unnecessarily expensive work, with the

   plan to file a lawsuit for recovery of arbitrary, inflated, and non-market amounts, has been

   recognized as an abuse of assignments of benefits under Florida law by the Insurance

   Information Institute, which recently published a report titled “Florida’s assignment of

   benefits crisis.”

           87.     Florida’s Office of Insurance Regulation has also recognized this abuse of

   assignments of benefits.

           88.     Many of Allstate’s insureds are unaware that AGA considers an insured’s

   signature on a Work Order to be an authorization for AGA to seek payment from Allstate for

   arbitrary, excessive, and non-market charges.

           89.     Many of Allstate’s insureds also do not know that AGA considers an insured’s

   signature on a Work Order to be an authorization for AGA to file a lawsuit against Allstate

   for AGA’s arbitrary, inflated, and non-market charges.

           90.     The Work Orders signed by insureds do not designate the amounts to be

   charged for AGA’s work, and AGA does not otherwise inform Allstate’s insureds what it

   will seek to recover from Allstate.




                                                   19
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 20 of 48 PageID 20




          91.     The asterisks in the “I DO NOT REQUEST A WRITTEN ESTIMATE”

   choice are inserted in advance of the insureds’ signatures. In other words, the insureds do not

   affirmatively and consciously choose that option.

          92.     AGA does not advise Allstate’s insureds and specifically conceals the fact that

   AGA enters into the transaction with the knowledge and intent to disregard Allstate’s

   competitive and market payments and to attempt to impose on Allstate, through the purported

   assignments received from the insureds, a legal liability to pay substantial additional amounts

   for windshield replacements.

          93.     Thus, AGA induces Allstate’s insureds to authorize windshield replacements

   and obtains assignments from the insureds based on false and misleading omissions and

   statements. AGA then files suit against Allstate, unbeknownst to the insureds, based on

   charges that neither Allstate nor the insureds authorized or agreed to. AGA has not collected

   and does not seek to collect any payment from Allstate’s insureds.

          D. AGA’s Interference with Allstate’s Contractual Relationship with its Insureds

          94.     AGA does not ensure that notices of loss are submitted to Allstate by the

   insureds prior to replacing insureds’ windshields.

          95.     Prior to replacing insureds’ windshields, AGA does not itself report

   windshield damage claims to Allstate.

          96.     Although AGA has knowledge of Allstate’s policy terms and processes, AGA

   does not give Allstate an opportunity to inspect windshield damage before replacement.




                                                 20
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 21 of 48 PageID 21




          97.      Further, even though AGA is aware that its price for replacing a windshield

   will far exceed the market price for same, AGA does not give Allstate an opportunity to

   demand an appraisal prior to replacement, as provided for in Allstate’s automobile policies.

          98.      AGA also, with knowledge of the terms of Allstate’s automobile policies, fails

   to allow Allstate to exercise its option to itself repair or replace damaged windshields.

          99.      AGA’s failure to ensure that Allstate is properly and timely notified of

   windshield damage claims prevents Allstate from assessing the damage and determining

   whether the damage can be repaired or whether windshield replacement is necessary.

          100.     AGA’s failure to ensure that Allstate is properly and timely notified of

   windshield damage claims also deprives Allstate of its ability to control costs because it

   prevents Allstate from negotiating and paying market rates for windshield repairs and

   replacements.

          101.     AGA’s lack of notification to Allstate is intentional, and is meant to prevent

   Allstate from inspecting the windshield damage, demanding an appraisal, or exercising its

   option to itself repair or replace damaged windshields.

          102.     AGA does not want Allstate to inspect its insureds’ damaged windshields,

   because such inspections may result in Allstate determining that damage could be properly

   and safely repaired at little cost. AGA does not perform any repairs, choosing instead to

   replace all damaged windshields at a much higher cost that it passes on to Allstate, even

   those windshields with minor damage for which a repair would be appropriate.

          103.     AGA does not want Allstate to invoke its right to an appraisal, because such

   appraisals result in determinations by the appraisers that AGA’s pricing is far higher than the




                                                  21
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 22 of 48 PageID 22




   actual cash values and amounts of loss required by Allstate to be paid under its automobile

   policies.

           104.   AGA does not want Allstate to invoke its right to repair or replace damaged

   windshields, because that would prevent AGA from being able to pursue its scheme to make

   windshield replacements and collect payment for same at greatly inflated, arbitrary, and non-

   competitive prices.

           105.   After completing a windshield replacement for an Allstate insured, AGA takes

   the damaged windshield and disposes of it, depriving Allstate again of the ability to assess

   the damage to the windshield and determine if replacement was appropriate.

           106.   When work orders are submitted to Allstate, they are accompanied by

   invoices which designate AGA’s charges for windshield replacements which have already

   been completed.

           107.   These invoices and work orders are often submitted to incorrect Allstate

   offices, some of which are located out of state, even though AGA knows how and where to

   properly submit windshield claims to Allstate.

           108.   Invoices submitted to Allstate by AGA include the following: (1) a list price

   for the windshield itself, (2) labor hours for installation of the windshield, (3) charges for

   adhesive, moulding, and other materials used in the replacement, and (4) a mobile service fee

   if the replacement was made in a location other than the glass repair shop.

           109.   The list prices shown on AGA’s invoices are based on the list prices published

   by National Auto Glass Specifications (“NAGS”).




                                                 22
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 23 of 48 PageID 23




          110.    It is typical in the auto glass industry for auto glass shops to charge a

   percentage discount off NAGS list prices.

          111.    AGA’s invoices submitted to Allstate falsely reflect a 47% “discount,” but

   the “discount” is actually a 47% upcharge.

          112.    The amounts of the invoices submitted by AGA to Allstate are two to three

   times higher than other auto glass shops. In fact, from January 1, 2015, through September

   30, 2018, the average amount charged by AGA is more than $900, and the average amount

   charged by all other auto glass shops is approximately $350.

          113.    The amounts charged by AGA for the replacement glass itself is more than

   double the average of what all other glass vendors charge for replacement glass.

          114.    AGA is not consistent in its billing to other insurers. Rather, AGA utilizes

   different pricing depending on which insurer will be billed for the work. Isaly has testified

   that he arbitrarily decides how much AGA will charge based on factors that have nothing to

   do with a fair or market rate for the work.

          115.    AGA’s submission of invoices to Allstate is usually the first notice that

   Allstate receives of the claim for windshield damage. At that point, the windshield has

   already been replaced, and Allstate is unable to inspect the windshield damage or exercise its

   option to repair or replace the windshield itself.

          116.    Allstate pays AGA an amount equal to or in excess of the competitive, market

   rates paid to other auto glass shops in Florida, but that is less than the inflated amounts

   invoiced by AGA.




                                                   23
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 24 of 48 PageID 24




           117.    Since January 1, 2015, AGA has filed more than 1,400 lawsuits against

   Allstate seeking to recover additional payment.

           E. AGA’s Violation of Florida’s Home Solicitation Sales Act

           118.    As described above, AGA solicits business in parking lots, businesses, and in

   residential neighborhoods by going door-to-door to houses.

           119.    These solicitations constitute home solicitation sales as defined in Florida

   Statute §501.021.

           120.    Thus, these actions by AGA are governed by Florida’s Home Solicitation

   Sales Act, Florida Statute §§501.021-501.055.

           121.    AGA has violated the Home Solicitation Sales Act by:

                   a.      failing to obtain valid home solicitation sales permits as required by

   Florida Statute §501.022 and to display same to all prospective buyers, including Allstate’s

   insureds, before initiating the solicitation of a sale;

                   b.      failing to provide required written statements to customers, including

   Allstate’s insureds, as set forth in Florida Statute §501.031;

                   c.      failing to provide to customers, including Allstate’s insureds, business

   cards, contracts, or receipts which contain the information set forth in Florida Statute

   §501.046(1)(b); and

                   d.      making misrepresentations and omissions to Allstate’s insureds, which

   is prohibited by Florida Statute §501.047.




                                                    24
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 25 of 48 PageID 25




            F. AGA’s Violation of the FTC’s Rule Concerning Cooling-off Period for Sales
               Made at Homes or at Certain Other Locations

            122.   AGA’s solicitations also violate the Federal Trade Commission’s Rule

   Concerning Cooling-off Period for Sales Made at Homes or at Certain Other Locations, 16

   C.F.R.§§ 429.0-429.3 (“FTC Rule”).

            123.   The FTC Rule applies to sales of consumer goods or services in which the

   seller or his representative personally solicits the sale and the buyer’s agreement to purchase

   is made at a place other than the place of business of the seller and which has a purchase

   price of $25 or more if the sale is made at the buyer’s residence or a purchase price of $130

   or more if the sale is made at locations other than the buyer’s residence. 16 C.F.R. §429.0(a).

            124.   AGA has violated the FTC Rule by:

                   a.     failing to furnish Allstate’s insureds with a fully completed receipt or

   copy of any contract pertaining to such sale at the time of execution, with a statement

   regarding the buyer’s right to cancel the transaction as set forth in 16 C.F.R. §429.1(a);

                   b.     failing to furnish Allstate’s insureds with a Notice of Right to Cancel

   or Notice of Cancellation as required by 16 C.F.R. §429.1(b); and

                   c.     failing to inform Allstate’s insureds orally, at the time they agree to

   use AGA’s services, of the insureds’ right to cancel as required by 16 C.F.R. §429.1(e);

            G. AGA’s Violation of Florida’s Motor Vehicle Repair Act

            125.   The work orders that AGA’s provides to Allstate’s insureds do not comply

   with Florida’s Motor Vehicle Repair Act, Florida Statute §§559.901-559.9221 (“Repair

   Act”).




                                                  25
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 26 of 48 PageID 26




          126.    The Repair Act applies to all motor vehicle repair shops, including “shops

   doing glass work” like AGA. Florida Statute §559.903.

          127.    The Repair Act requires motor vehicle repair shops to provide written repair

   estimates setting forth the estimated cost of repair work before doing any diagnostic work or

   repair. Florida Statute §559.905. The contents of the required estimate are enumerated

   under Florida Statute §559.905. Included as a required element is disclosure of “[t]he

   estimated cost of repair which shall include any charge for shop supplies for hazardous or

   other waste removal.” Florida Statute §559.905(1)(h). Likewise, this section requires the

   following disclosure “in capital letters of at least 12-point type:”

          PLEASE READ CAREFULLY, CHECK ONE OF THE STATEMENTS
          BELOW, AND SIGN:

          I UNDERSTAND THAT, UNDER STATE LAW, I AM ENTITLED TO A
          WRITTEN ESTIMATE IF MY FINAL BILL WILL EXCEED $100.

                    I REQUEST A WRITTEN ESTIMATE

                I DO NOT REQUEST A WRITTEN ESTIMATE AS LONG AS
          THE REPAIR COSTS DO NOT EXCEED $_______. THE SHOP MAY
          NOT EXCEED THIS AMOUNT WITHOUT MY WRITTEN OR ORAL
          APPROVAL.

                    I DO NOT REQUEST A WRITTEN ESTIMATE.

   Section 559.905(2).

          128.    The Repair Act declares it to be unlawful for a motor vehicle repair shop to

   require any person to waive his or her rights as a precondition to the repair of his or her

   vehicle by the shop. Florida Statute §559.907(2).

          129.    The Repair Act also declares it to be “unlawful for a motor vehicle repair shop

   to charge more than a written estimate plus $10 or 10 percent, whichever is greater, but not to



                                                   26
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 27 of 48 PageID 27




   exceed $50, unless the motor vehicle repair shop has obtained authorization to exceed the

   written estimate in accordance with subsection (1).” Florida Statute §559.909(3).

          130.    The Repair Act requires the motor vehicle repair shop to provide the customer

   with an invoice itemizing all work done as set forth in Florida Statute §559.911.

          131.    The Repair Act further makes certain conduct by a Motor Vehicle Repair

   Shop unlawful, by providing that:

          It shall be a violation of this act for any motor vehicle repair shop or employee
          thereof to:

                                             *   *    *

          (4) Misrepresent that certain parts and repairs are necessary to repair a
          vehicle;

                                             *   *    *

          (8) Make or authorize in any manner or by any means whatever any written or
          oral statement which is untrue, deceptive or misleading, and which is known,
          or which by the exercise of reasonable care should be known, to be untrue,
          deceptive or misleading;

          (9) Make false promises of a character likely to influence, persuade, or induce
          a customer to authorize the repair, service, or maintenance of a motor vehicle;

                                             *   *    *

          (11) Cause or allow a customer to sign any work order that does not state the
          repairs requested by the customer or the automobile’s odometer reading at the
          time of repair;
                                            * * *

          (13) Willfully depart from or disregard accepted practices and professional
          standards;

          (14) Have repair work subcontracted without the knowledge or consent of the
          customer unless the motor vehicle repair shop or employee thereof
          demonstrates that the customer could not reasonably have been notified;




                                                 27
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 28 of 48 PageID 28




                                             *   *    *

           (17) Perform any other act that is a violation of this part or that constitutes
           fraud or misrepresentation.

   Florida Statute §559.920.

           132.   AGA has repeatedly violated and continues to violate the Repair Act. AGA’s

   violations include but are not limited to: (a) failing to provide the written estimate and

   disclosure required by Florida Statute §559.905 and pre-marking the selection for no

   estimate; (b) charging $10 or 10 percent, whichever is greater, but not to exceed $50, more

   than any written estimate prepared by AGA; (c) making untrue and deceptive statements and

   omissions inducing Allstate’s insureds to authorize windshield replacements; (d)

   misrepresenting that windshield replacements are necessary when the windshield damage can

   be properly repaired; (e) causing or allowing insureds to sign work orders that do not state

   the repairs requested or the automobile’s odometer reading at the time of repair; (f) having

   repair work contracted out without the knowledge or consent of Allstate’s insureds with no

   demonstration that the insureds could not reasonably have been notified; (g) demanding

   payment from Allstate for unreasonable and arbitrary amounts that greatly exceed what AGA

   knows Allstate to be willing to pay; and (h) performing work prior to Allstate being informed

   about the work, its scope, or price.

           133.   Florida law provides that when any provision of the Repair Act has been

   violated, the repair shop may not demand or retain payment for any portion of the subject

   work.

           134.   As a result of AGA’s conduct set forth above, AGA is precluded by law and

   equity from recovering more than it has already been paid by Allstate for windshield



                                                 28
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 29 of 48 PageID 29




   replacements and is further precluded from retaining the amounts previously paid by Allstate

   for the windshield replacements.

            135.     At the time it makes replacements, AGA would have already confirmed that

   coverage from an Allstate policy was available and knew what Allstate was willing to pay to

   AGA. AGA intentionally and as a matter of policy and practice conceals its prices from both

   the insureds and Allstate until it sends invoices to Allstate after the work is completed.

            136.     By virtue of Defendants’ actions, it has become necessary for Allstate to

   retain the services of the law firm of Rumberger, Kirk & Caldwell, P.A., to prosecute this

   action. Allstate has agreed and is obligated to pay its attorneys a reasonable fee and costs for

   the prosecution of this action.

            137.     Allstate has incurred and will incur expenses in connection with the bringing

   of this action.

            138.     All conditions precedent to the filing of this action and the relief demanded

   herein have been met, have occurred or have otherwise been waived.

                              COUNT I – TORTIOUS INTERFERENCE

            139.     This is an action by Plaintiffs against AGA for tortious interference with

   contractual relationships.

            140.     Plaintiffs reallege and incorporate by reference Paragraphs 1 through 138

   above.

            141.     Plaintiffs currently have and have had contractual relationships, per their

   automobile policies, with insureds for whom AGA has replaced windshields.




                                                  29
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 30 of 48 PageID 30




          142.    At all relevant times, AGA had knowledge of the terms of Plaintiffs’

   automobile policies.

          143.    Under the terms of Plaintiffs’ automobile policies, Plaintiffs have the

   contractual rights to inspect damaged property of their insureds, to invoke appraisal, and to

   exercise their option to repair or replace damaged property.

          144.    Also, important to Plaintiffs’ contractual relationships with their insureds is

   the ability for Plaintiffs and the insureds to communicate directly with one another regarding,

   among other things, policy terms, benefits available, property damage and repairs, and

   potential or actual claims. This communication is necessary for both Plaintiffs and the

   insureds to make informed decisions regarding those things.

          145.    AGA’s actions have intentionally and unjustifiably interfered with Plaintiffs’

   contractual relationships with their insureds and have deprived Plaintiffs of their contractual

   rights to inspect damaged property of insureds, to invoke appraisal, and to exercise their

   option to repair or replace damaged windshields.

          146.    AGA has also intentionally and unjustifiably interfered with Plaintiffs’

   contractual relationships with their insureds by preventing Plaintiffs from communicating

   directly with their insureds until after damaged windshields have already been replaced, thus

   depriving Plaintiffs and their insureds from making informed decisions regarding windshield

   repair or replacement.

          147.    Plaintiffs have suffered damages as a result of AGA’s tortious interference

   with Plaintiffs’ contractual relationships with their insureds.




                                                  30
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 31 of 48 PageID 31




            WHEREFORE, Plaintiffs, Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company, demand judgment against Defendant, Auto Glass America, LLC, for

   damages, interest, costs, and such other and further relief as this Court deems just and proper.

                              COUNT II – VIOLATION OF FDUTPA
                               UNFAIR ACTS AND PRACTICES

            148.   This is an action by Plaintiffs against AGA and Isaly for violation of Florida’s

   Deceptive and Unfair Trade Practices Act.

            149.   Plaintiffs reallege and incorporate by reference Paragraphs 1 through 138

   above.

            150.   Each Plaintiff is a “person” under Florida Statute §501.211(2) and an

   “aggrieved person” under Florida Statute §501.211(1), and is entitled to seek injunctive and

   declaratory relief, along with actual damages.

            151.   Florida Statute §501.202(2) provides that FDUTPA is intended to “protect the

   consuming public and legitimate business enterprises from those who engage in unfair

   methods of competition, or unconscionable, deceptive, or unfair acts or practices in the

   conduct of any trade or commerce.”

            152.   Additionally, Florida Statute §501.203(7) defines consumer to include a

   business, corporation, and any commercial entity, however denominated. Thus, Allstate is a

   “consumer,” as well.

            153.   The Defendants’ above-described conduct constitutes unfair methods of

   competition in the conduct of a trade and commerce.




                                                    31
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 32 of 48 PageID 32




          154.    The Defendants’ above-described conduct is unfair because it offends

   established public policy and is immoral, unethical, oppressive, unscrupulous and

   substantially injurious to consumers.

          155.    The acts and practices alleged herein violate the FTC’s 1984 policy statement

   on unfairness because AGA’s actions cause substantial, not trivial consumer injury including

   not only effects on consumers that are parties to the litigation, but also the burdens of society

   in general. Those costs are not outweighed by any countervailing benefits, and Allstate could

   not reasonably have avoided them. See FTC Policy Statement on Unfairness (1984).

          156.    Isaly actively and directly participated in or had substantial control over

   AGA’s unfair acts and practices.

          157.    Defendants’ actions constitute unfair acts and practices in violation of Florida

   Statute §501.204.

          158.    As a result of Defendants’ unfair practices, each Plaintiff has incurred actual

   damages.

          159.    Plaintiffs, as the prevailing parties, are entitled to the recovery of their

   reasonable attorneys’ fees and costs pursuant to Florida Statute §501.2105.

          160.    By virtue of the foregoing, Plaintiffs seek a declaratory judgment declaring

   that the Defendants’ acts and practices are unfair in violation of FDUTPA and that the

   assignments of benefits obtained in violation of FDUTPA are illegal and void, an order

   enjoining the Defendants from engaging in such unfair acts and practices, and recovery of

   damages, plus attorneys’ fees, costs, interest, and such other and further relief the Court

   deems just and proper.




                                                  32
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 33 of 48 PageID 33




            WHEREFORE, Plaintiffs, Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company, demand judgment against Defendants, Auto Glass America, LLC, and

   Charles Isaly, as follows:

            (a) a declaration that Defendants’ acts and practices are unfair in violation of

               FDUTPA and that the assignments of benefits obtained in violation of FDUTPA

               are illegal and void;

            (b) imposition of an injunction enjoining the Defendants from continuing to engage

               in such unfair acts and practices;

            (c) an award of Plaintiffs’ actual damages, interest, costs, and attorneys’ fees; and

            (d) such other and further relief as this Court deems just and proper.

                                COUNT III – VIOLATION OF FDUTPA
                                DECEPTIVE ACTS AND PRACTICES

            161.   This is an action by Plaintiffs against AGA and Isaly for violation of Florida’s

   Deceptive and Unfair Trade Practices Act.

            162.   Plaintiffs reallege and incorporate by reference Paragraphs 1 through 138

   above.

            163.   Each Plaintiff is a “person” under Florida Statute §501.211(2) and an

   “aggrieved person” under Florida Statute §501.211(1), and is entitled to seek injunctive and

   declaratory relief, along with actual damages.

            164.   Florida Statute §501.202(2) provides that FDUTPA is intended to “protect the

   consuming public and legitimate business enterprises from those who engage in unfair




                                                    33
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 34 of 48 PageID 34




   methods of competition, or unconscionable, deceptive, or unfair acts or practices in the

   conduct of any trade or commerce.”

          165.    Additionally, Florida Statute §501.203(7) defines consumer to include a

   business, corporation, and any commercial entity, however denominated. Thus, Allstate is a

   “consumer,” as well.

          166.    The Defendants’ above-described conduct constitutes deceptive acts or

   practices in the conduct of a trade and commerce.

          167.    The Defendants’ above-described conduct is deceptive because it is based

   upon representations, omissions, and other acts and practices that are likely to mislead

   Allstate’s insureds acting reasonably under the circumstances to Allstate’s detriment.

          168.    Isaly actively and directly participated in or had substantial control over

   AGA’s deceptive acts and practices.

          169.    Defendants’ actions constitute deceptive acts and practices in violation of

   Florida Statute §501.204.

          170.    As a result of Defendants’ deceptive practices, each Plaintiff has incurred

   actual damages.

          171.    Plaintiffs, as the prevailing parties, are entitled to the recovery of their

   reasonable attorneys’ fees and costs pursuant to Florida Statute §501.2105.

          172.    By virtue of the foregoing, Plaintiffs seek a declaratory judgment declaring

   that the Defendants’ acts and practices are deceptive in violation of FDUTPA and that the

   assignments of benefits obtained in violation of FDUTPA are illegal and void, an order

   enjoining the Defendants from engaging in such deceptive acts and practices, and recovery of




                                                 34
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 35 of 48 PageID 35




   damages, plus attorneys’ fees, costs, interest, and such other and further relief the Court

   deems just and proper.

            WHEREFORE, Plaintiffs, Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company, demand judgment against Defendants, Auto Glass America, LLC, and

   Charles Isaly, as follows:

            (a) a declaration that Defendants’ acts and practices are deceptive in violation of

               FDUTPA and that the assignments of benefits obtained in violation of FDUTPA

               are illegal and void;

            (b) imposition of an injunction enjoining the Defendants from continuing to engage

               in such deceptive acts and practices;

            (c) an award of Plaintiffs’ actual damages, interest, costs, and attorneys’ fees; and

            (d) such other and further relief as this Court deems just and proper.

                          COUNT IV – VIOLATION OF FDUTPA
                   UNCONSCIONABLE AND UNFAIR ACTS AND PRACTICES

            173.   This is an action by Plaintiffs against AGA and Isaly for violation of Florida’s

   Deceptive and Unfair Trade Practices Act.

            174.   Plaintiffs reallege and incorporate by reference Paragraphs 1 through 138

   above.

            175.   Each Plaintiff is a “person” under Florida Statute §501.211(2) and an

   “aggrieved person” under Florida Statute §501.211(1), and is entitled to seek injunctive and

   declaratory relief, along with actual damages.




                                                    35
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 36 of 48 PageID 36




          176.    Florida Statute §501.202(2) provides that FDUTPA is intended to “protect the

   consuming public and legitimate business enterprises from those who engage in unfair

   methods of competition, or unconscionable, deceptive, or unfair acts or practices in the

   conduct of any trade or commerce.”

          177.    Additionally, Florida Statute §501.203(7) defines consumer to include a

   business, corporation, and any commercial entity, however denominated. Thus, Allstate is a

   “consumer,” as well.

          178.    The     Defendants’   above-described     conduct   constitutes   unfair   and

   unconscionable acts or practices in the conduct of a trade and commerce.

          179.    The Defendants’ above-described conduct is unfair and unconscionable

   because it offends established public policy and is immoral, unethical, oppressive,

   unscrupulous and substantially injurious to consumers.

          180.    Isaly actively and directly participated in or had substantial control over

   AGA’s unconscionable and unfair acts and practices.

          181.    Defendants’ actions constitute unconscionable and unfair acts and practices in

   violation of Florida Statute §501.204.

          182.    As a result of Defendants’ unconscionable and unfair acts and practices, each

   Plaintiff has incurred actual damages.

          183.    Plaintiffs, as the prevailing parties, are entitled to the recovery of their

   reasonable attorneys’ fees and costs pursuant to Florida Statute §501.2105.

          184.    By virtue of the foregoing, Plaintiffs seek a declaratory judgment declaring

   that the Defendants’ acts and practices are unconscionable and unfair in violation of




                                                36
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 37 of 48 PageID 37




   FDUTPA and that the assignments of benefits obtained in violation of FDUTPA are illegal

   and void, an order enjoining the Defendants from engaging in such unconscionable and

   unfair acts and practices, and recovery of damages, plus attorneys’ fees, costs, interest, and

   such other and further relief the Court deems just and proper.

            WHEREFORE, Plaintiffs, Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company, demand judgment against Defendants, Auto Glass America, LLC, and

   Charles Isaly, as follows:

            (a) a declaration that Defendants’ acts and practices are deceptive in violation of

               FDUTPA and that the assignments of benefits obtained in violation of FDUTPA

               are illegal and void;

            (b) imposition of an injunction enjoining the Defendants from continuing to engage

               in such deceptive acts and practices;

            (c) an award of Plaintiffs’ actual damages, interest, costs, and attorneys’ fees; and

            (d) such other and further relief as this Court deems just and proper.

            COUNT V – UNJUST ENRICHMENT BASED ON AGA’S VIOLATION
             OF FLORIDA’S HOME SOLICITATION SALES ACT AND FTC RULE

            185.   This is an action by Plaintiffs against AGA for unjust enrichment based on

   AGA’s violation of Florida’s Home Solicitation Sales Act (“Sales Act”) and the Federal

   Trade Commission’s Rule Concerning Cooling-off Period for Sales Made at Homes or at

   Certain Other Locations (“FTC Rule”).

            186.   Plaintiffs reallege and incorporate by reference Paragraphs 1 through 138

   above.



                                                   37
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 38 of 48 PageID 38




          187.    AGA has violated and continues to violate the Sales Act and FTC Rule in

   multiple ways, and is not in substantial compliance with the Sales Act or the FTC Rule with

   regard to its work for Allstate’s insureds.

          188.    AGA was not and is not entitled to the recovery of any amounts for work it

   has performed for Allstate insureds in violation of the Sales Act and/or the FTC Rule.

          189.    Plaintiffs are without an adequate remedy at law with regard to payments that

   were made on windshield claims in which AGA was not in substantial compliance with the

   requirements of the Sales Act and the FTC Rule.

          190.    Plaintiffs have conferred a benefit on AGA, in the form of payments on

   windshield claims, and AGA has accepted and retained those benefits under circumstances

   that make it inequitable for AGA to do so.

          191.    AGA has been unjustly enriched by its repeated violations of the Sales Act

   and the FTC Rule in connection with its replacements of windshields for Allstate’s insureds.

          192.    Under equitable principals Plaintiffs are entitled to reimbursement of

   payments they have made to AGA for replacements of windshields for Allstate’s insureds.

          WHEREFORE, Plaintiffs, Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company, demand judgment against Defendant, Auto Glass America, LLC, for

   damages, interest, costs, and such other and further relief as this Court deems just and proper.

            COUNT VI – UNJUST ENRICHMENT BASED ON AGA’S VIOLATION
                    OF FLORIDA’S MOTOR VEHICLE REPAIR ACT

          193.    This is an action by Plaintiffs against AGA for unjust enrichment based on

   AGA’s violation of Florida’s Motor Vehicle Repair Act (“Repair Act”).



                                                 38
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 39 of 48 PageID 39




            194.   Plaintiffs reallege and incorporate by reference Paragraphs 1 through 138

   above.

            195.   Under the Repair Act, if there is no substantial compliance with the Repair

   Act, AGA is not entitled to recover any amounts for the value of the services provided.

            196.   AGA has violated and continues to violate the Repair Act in multiple ways,

   and is not in substantial compliance with the Repair Act with regard to its work for Allstate’s

   insureds.

            197.   AGA was not and is not entitled to the recovery of any amounts for work it

   has performed for Allstate insureds in violation of the Repair Act.

            198.   Plaintiffs are without an adequate remedy at law with regard to payments that

   were made on windshield claims in which AGA was not in substantial compliance with the

   requirements of the Repair Act.

            199.   Plaintiffs have conferred a benefit on AGA, in the form of payments on

   windshield claims, and AGA has accepted and retained those benefits under circumstances

   that make it inequitable for AGA to do so.

            200.   AGA has been unjustly enriched by its repeated violations of the Repair Act

   in connection with its replacements of windshields for Allstate’s insureds.

            201.   Under equitable principals Plaintiffs are entitled to reimbursement of

   payments they have made to AGA for replacements of windshields for Allstate’s insureds.

            WHEREFORE, Plaintiffs, Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty




                                                 39
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 40 of 48 PageID 40




   Insurance Company, demand judgment against Defendant, Auto Glass America, LLC, for

   damages, interest, costs, and such other and further relief as this Court deems just and proper.

           COUNT VII – VIOLATION OF FDUTPA BY AGA BASED ON ITS
     VIOLATION OF FLORIDA’S HOME SOLICITATION SALES ACT AND FTC RULE

            202.   This is an action by Plaintiffs against AGA and Isaly for a per se violation of

   Florida’s Deceptive and Unfair Trade Practices Act based on AGA’s violations of Florida’s

   Home Solicitation Sales Act (“Sales Act”) and the Federal Trade Commission’s Rule

   Concerning Cooling-off Period for Sales Made at Homes or at Certain Other Locations

   (“FTC Rule”).

            203.   Plaintiffs reallege and incorporate by reference Paragraphs 1 through 138

   above.

            204.   Each Plaintiff is a “person” under Florida Statute §501.211(2) and an

   “aggrieved person” under Florida Statute §501.211(1), and is entitled to seek injunctive and

   declaratory relief, along with actual damages.

            205.   Florida Statute §501.202(2) provides that FDUTPA is intended to “protect the

   consuming public and legitimate business enterprises from those who engage in unfair

   methods of competition, or unconscionable, deceptive, or unfair acts or practices in the

   conduct of any trade or commerce.”

            206.   Additionally, Florida Statute §501.203(7) defines consumer to include a

   business, corporation, and any commercial entity, however denominated. Thus, Allstate is a

   “consumer,” as well.




                                                    40
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 41 of 48 PageID 41




          207.    Section 501.203 of FDUTPA states in pertinent part:

          (3)    “Violation of this part” means any violation of this act or the rules
          adopted under this act and may be based upon any of the following as of July
          1, 2017:

          (a)     Any rules promulgated pursuant to the Federal Trade Commission Act,
          15 U.S.C. §§41 et seq.
                                              * * *
          (c)     Any law, statute, rule, regulation, or ordinance which proscribes unfair
          methods of competition, or unfair, deceptive, or unconscionable acts or
          practices.

          208.    The FTC Rule is a rule promulgated pursuant to the Federal Trade

   Commission Act.

          209.    The Sales Act is a statute which proscribes unfair methods of competition, or

   unfair, deceptive, or unconscionable acts or practices.

          210.    AGA has violated and continues to violate the Sales Act and FTC Rule in

   multiple ways as described herein with regard to its replacements of windshields for

   Allstate’s insureds.

          211.    Isaly actively and directly participated in or had substantial control over

   AGA’s violations of the Sales Act and FTC Rule.

          212.    Defendants’ actions in violating the Sales Act and FTC Rule constitute per se

   violations of Florida Statute §501.204.

          213.    As a result of Defendants’ per se violations of the Sales Act and FTC Rule,

   each Plaintiff has incurred actual damages.

          214.    Plaintiffs, as the prevailing parties, are entitled to the recovery of their

   reasonable attorneys’ fees and costs pursuant to Florida Statute §501.2105.




                                                 41
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 42 of 48 PageID 42




          215.    By virtue of the foregoing, Plaintiffs seek a declaratory judgment declaring

   that the Defendants’ acts and practices are per se violations of FDUTPA and that the

   assignments of benefits obtained in violation of the Sales Act, the FTC Rule, and FDUTPA

   are illegal and void, an order enjoining the Defendants from engaging in such acts and

   practices, and recovery of damages, plus attorneys’ fees, costs, interest, and such other and

   further relief the Court deems just and proper.

          WHEREFORE, Plaintiffs, Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company, demand judgment against Defendants, Auto Glass America, LLC, and

   Charles Isaly, as follows:

          (a) a declaration that Defendants’ acts and practices are per se violations of FDUTPA

              and that the assignments of benefits obtained in violation of the Sales Act, the

              FTC Rule, and FDUTPA are illegal and void;

          (b) imposition of an injunction enjoining the Defendants from continuing to engage

              in such acts and practices;

          (c) an award of Plaintiffs’ actual damages, interest, costs, and attorneys’ fees; and

          (d) such other and further relief as this Court deems just and proper.

                 COUNT VIII – VIOLATION OF FDUTPA BY AGA BASED
            ON ITS VIOLATION OF FLORIDA’S MOTOR VEHICLE REPAIR ACT

          216.    This is an action by Plaintiffs against AGA and Isaly for a per se violation of

   Florida’s Deceptive and Unfair Trade Practices Act based on AGA’s violations of Florida’s

   Motor Vehicle Repair Act (“Repair Act”).




                                                 42
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 43 of 48 PageID 43




            217.   Plaintiffs reallege and incorporate by reference Paragraphs 1 through 138

   above.

            218.   Each Plaintiff is a “person” under Florida Statute §501.211(2) and an

   “aggrieved person” under Florida Statute §501.211(1), and is entitled to seek injunctive and

   declaratory relief, along with actual damages.

            219.   Florida Statute §501.202(2) provides that FDUTPA is intended to “protect the

   consuming public and legitimate business enterprises from those who engage in unfair

   methods of competition, or unconscionable, deceptive, or unfair acts or practices in the

   conduct of any trade or commerce.”

            220.   Additionally, Florida Statute §501.203(7) defines consumer to include a

   business, corporation, and any commercial entity, however denominated. Thus, Allstate is a

   “consumer,” as well.

            221.   Section 501.203 of FDUTPA states in pertinent part:

            (3)    “Violation of this part” means any violation of this act or the rules
            adopted under this act and may be based upon any of the following as of July
            1, 2017:
                                              * * *
                   (c)    Any law, statute, rule, regulation, or ordinance which
            proscribes unfair methods of competition, or unfair, deceptive, or
            unconscionable acts or practices.

            222.   The Repair Act is a statute which proscribes unfair methods of competition, or

   unfair, deceptive, or unconscionable acts or practices.

            223.   AGA has violated and continues to violate the Repair Act in multiple ways as

   described herein with regard to its replacements of windshields for Allstate’s insureds.




                                                    43
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 44 of 48 PageID 44




          224.    Isaly actively and directly participated in or had substantial control over

   AGA’s violations of the Repair Act.

          225.    Defendants’ actions in violating the Repair Act constitute per se violations of

   Florida Statute §501.204.

          226.    As a result of Defendants’ per se violations of the Repair Act, each Plaintiff

   has incurred actual damages.

          227.    Plaintiffs, as the prevailing parties, are entitled to the recovery of their

   reasonable attorneys’ fees and costs pursuant to Florida Statute §501.2105.

          228.    By virtue of the foregoing, Plaintiffs seek a declaratory judgment declaring

   that the Defendants’ acts and practices are per se violations of FDUTPA and that the

   assignments of benefits obtained in violation of the Repair Act and FDUTPA are illegal and

   void, an order enjoining the Defendants from engaging in such acts and practices, and

   recovery of damages, plus attorneys’ fees, costs, interest, and such other and further relief the

   Court deems just and proper.

          WHEREFORE, Plaintiffs, Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company, demand judgment against Defendants, Auto Glass America, LLC, and

   Charles Isaly, as follows:

          (a) a declaration that Defendants’ acts and practices are per se violations of FDUTPA

              and that the assignments of benefits obtained in violation of the Repair Act and

              FDUTPA are illegal and void;




                                                  44
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 45 of 48 PageID 45




            (b) imposition of an injunction enjoining the Defendants from continuing to engage

                 in such acts and practices;

            (c) an award of Plaintiffs’ actual damages, interest, costs, and attorneys’ fees; and

            (d) such other and further relief as this Court deems just and proper.

                             COUNT IX – DECLARATORY JUDGMENT

            229.    This is an action by Plaintiffs against AGA and Isaly for declaratory relief

   pursuant to the Declaratory Judgment Act, 28 U.S.C. §2201.

            230.    Plaintiffs reallege and incorporate by reference Paragraphs 1 through 138

   above.

            231.    There is an actual case and controversy between Plaintiffs and AGA as to all

   inflated claims and charges submitted by AGA to Plaintiffs. To the extent that any such

   claims and charges are for windshield replacements that were improperly or fraudulently

   induced by misrepresentations or omissions made to Allstate’s insureds, that are the result of

   unfair or deceptive conduct under the Florida Deceptive and Unfair Trade Practices Act, that

   are the result of conduct by AGA that tortiously interfered with Plaintiffs’ insurance

   contracts with their insureds, that constitute a breach of Plaintiffs’ insurance contracts, that

   violate the Sales Act, that violate the FTC Rule, or that violate the Repair Act, Plaintiffs

   contend that no such claims and charges are owed to AGA and that AGA owes a refund to

   Plaintiffs for any amounts previously paid.

            232.    AGA contends that its conduct does not preclude it from recovering inflated

   amounts from Plaintiffs for windshield replacements performed on vehicles insured by

   Plaintiffs.




                                                   45
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 46 of 48 PageID 46




          233.    AGA will continue its improper conduct absent a declaration by this Court

   that its activities are unlawful and that Plaintiffs have no obligation to pay the inflated

   charges submitted by AGA.

          234.    For the foregoing reasons, there is a bona fide, present, and practical need for

   a declaration as to all such claims and charges.

          235.    Accordingly, Plaintiffs seek a judgment declaring that all claims or charges

   submitted by AGA to Plaintiffs for windshield replacements are not owed by Plaintiffs, that

   Plaintiffs are owed a refund for any amounts previously paid; and that the assignments of

   benefits obtained in violation of the Sales Act, the FTC Rule, the Repair Act, and FDUTPA

   are illegal and void.

          WHEREFORE, Plaintiffs, Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty

   Insurance Company, demand judgment as follows against AGA:

          (a) a declaration that claims or charges submitted by AGA to Plaintiffs for windshield

              replacements were improperly or fraudulently induced by misrepresentations or

              omissions made to Allstate’s insureds, are the result of unfair or deceptive

              conduct under the Florida Deceptive and Unfair Trade Practices Act, and are the

              result of conduct by AGA that tortiously interfered with Plaintiffs’ insurance

              contracts with their insureds, constituted a breach of Plaintiffs’ insurance

              contracts, violated the Sales Act, violated the FTC Rule, or violated the Repair

              Act;




                                                 46
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 47 of 48 PageID 47




            (b) a declaration that Plaintiffs have no obligation to pay AGA’s pending claims or

               charges for windshield replacements and that Plaintiffs are owed refunds for any

               amounts previously paid;

            (c) a declaration that the assignments of benefits obtained in violation of the Sales

               Act, the FTC Rule, the Repair Act, and FDUTPA are illegal and void; and

            (d) such other and further relief as this Court deems just and proper.

                               COUNT X – UNJUST ENRICHMENT

            236.   This is an action by Plaintiffs against AGA for unjust enrichment.

            237.   Plaintiffs reallege and incorporate by reference Paragraphs 1 through 138

   above.

            238.   Plaintiffs are without an adequate remedy at law with regard to payments that

   were made to AGA on windshield claims induced by AGA’s inequitable conduct.

            239.   Plaintiffs have conferred benefits on AGA, in the form of payments on

   windshield claims, and AGA has accepted and retained those benefits under circumstances

   that make it inequitable for AGA to do so.

            240.   Plaintiffs have made payments to AGA for windshield replacements that were

   unnecessary because the windshield damage could have and should have been repaired.

            241.   AGA has been unjustly enriched by its retention of Plaintiffs’ payments.

            242.   Under equitable principals Plaintiffs are entitled to reimbursement of

   payments they have made to AGA for replacements of windshields for Allstate’s insureds.

            WHEREFORE, Plaintiffs, Allstate Insurance Company, Allstate Fire and Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Property and Casualty




                                                   47
Case 6:18-cv-02184-CEM-LRH Document 1 Filed 12/20/18 Page 48 of 48 PageID 48




   Insurance Company, demand judgment against Defendant, Auto Glass America, LLC, for

   damages, interest, costs, and such other and further relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

          Allstate hereby requests a trial by jury on all issues so triable.

   Dated this 20th day of December, 2018.

                                                   s/ Lori J. Caldwell
                                                   LORI J. CALDWELL
                                                   Florida Bar No. 0268674
                                                   SALLY R. CULLEY
                                                   Florida Bar No. 0095060
                                                   DOUGLAS B. BROWN
                                                   Florida Bar No. 0242527
                                                   RUMBERGER, KIRK & CALDWELL
                                                   A Professional Association
                                                   Lincoln Plaza, Suite 1400
                                                   300 South Orange Avenue
                                                   Post Office Box 1873
                                                   Orlando, Florida 32802-1873
                                                   Telephone: (407) 872-7300
                                                   Telecopier: (407) 841-2133
                                                   Attorneys for Plaintiffs




                                                  48
